

116 SRES 379 ATS: Supporting the designation of September 2019 as “National Alcohol and Drug Addiction Recovery Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 379IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. King (for himself, Mrs. Capito, and Mr. Manchin) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of September 2019 as National Alcohol and Drug Addiction Recovery Month.
	
 Whereas the theme for National Alcohol and Drug Addiction Recovery Month in 2019 is Join the Voices for Recovery: Together We Are Stronger; Whereas an estimated 68,000 people in the United States suffered a fatal overdose in 2018, with an average number of 186 fatal overdoses per day;
 Whereas there are roughly 23,000,000 people in the United States in recovery from alcohol and drug addiction;
 Whereas the estimated total cost to the economy of prescription opioid misuse is $78,500,000,000 annually, and includes the cost of healthcare, lost productivity, and involvement of the criminal justice system;
 Whereas people with substance use disorder may face stigma from health professionals as well as friends and family;
 Whereas it has been demonstrated that stigma can be a barrier for people with substance use disorder to access treatment and engage in recovery; and
 Whereas peer-supported communities offer people with substance use disorder better success in recovery by addressing the personal and emotional effects of addiction and easing reintegration: Now, therefore, be it
	
 That the Senate— (1)recognizes the importance of education for the prevention of substance use disorder;
 (2)supports efforts to explore how integrated care, community, and sense of purpose can lead to effective and sustainable treatment; and
 (3)shows appreciation and gratitude for family members, friends, and other individuals who support individuals in recovery.